Exhibit 99.2 January 20, 2011 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Megan Washbourne 918-588-7572 ONEOK Partners Increases Quarterly Distribution TULSA, Okla. – Jan. 20, 2011 – The board of directors of the general partner of ONEOK Partners, L.P. (NYSE: OKS) today increased the partnership’s quarterly cash distribution to $1.14 per unit from $1.13 per unit, effective for the fourth quarter 2010, resulting in an annualized cash distribution of $4.56 per unit. The distribution is payable Feb. 14, 2011, to unitholders of record as of Jan. 31, 2011. “This distribution increase reflects the partnership’s continued growth in fee-based earnings, as volumes associated with the completion of our more than $2 billion capital-investment program in 2009 continue to increase,” said John W. Gibson, chairman, president and chief executive officer of ONEOK Partners. “This combination of these completed projects and the announcement of new growth projects in 2010 continues to provide us with the opportunity to increase distribution payments and create additional value for our unitholders.” ONEOK Partners indicated previously that it expects to increase its distribution by 1 cent per quarter in 2011 and between 5 percent to 10 percent annually in 2012 and 2013, subject to board of directors’ approval. ONEOK Partners has increased its distribution by approximately 43 percent since April 2006, when a wholly owned subsidiary of ONEOK, Inc. (NYSE: OKE) became the sole general partner. ONEOK Partners, L.P. (NYSE: OKS) is one of the largest publicly traded master limited partnerships, and is a leader in the gathering, processing, storage and transportation of natural gas in the U.S. and owns one of the nation’s premier natural gas liquids (NGL) systems, connecting NGL supply in the Mid-Continent and Rocky Mountain regions with key market centers. Its general partner is a wholly owned subsidiary of ONEOK, Inc. (NYSE: OKE), a diversified energy company, which owns 42.8 percent of the overall partnership interest. ONEOK is one of the largest natural gas distributors in the United States, and its energy services operation focuses primarily on marketing natural gas and related services throughout the U.S. -more- ONEOK Partners Increases Quarterly Distribution January 20, 2011 Page 2 For more information, visit the website at www.oneokpartners.com. Some of the statements contained and incorporated in this news release are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act, as amended. The forward-looking statements relate to our anticipated financial performance and level of distributions. These forward-looking statements are made in reliance on the safe-harbor protections provided under the Private Securities Litigation Reform Act of 1995. Forward-looking statements include the items identified in the preceding paragraph, the information concerning possible or assumed future results of our operations and other statements contained or incorporated in this news release identified by words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “potential,” “scheduled,” and other words and terms of similar meaning. This news release serves as qualified notice to nominees as provided for under Treasury Regulation Sections 1.1446-4(b)(4) and (d). Please note that 100 percent of ONEOK Partners, L.P.’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business. Accordingly, all of ONEOK Partners, L.P.’s distributions to foreign investors are subject to federal income tax withholding at the highest effective tax rate for individuals or corporations, as applicable. Nominees, and not ONEOK Partners, L.P., are treated as withholding agents responsible for withholding on the distributions received by them on behalf of foreign investors. OKS-FD OKE-FD ###
